Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of the election of species in the reply filed on 01/13/2021 is acknowledged. For compact prosecution, the election of species are hereby withdrawn.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation n is an integer of 1 to 8 and n’ is an integer of 1 to 5, and the claim also recites “preferably n is 3 and n’ is 2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gerwert et al. (WO2015/121339A1, published 08/20/2015, IDS submitted 08/27/2019) in view of Picotti et al. (US2015/0309045A1, published 10/29/2015).
Gerwert et al. teach a biosensor for conformation and secondary structure analysis, notably for the direct non-invasive qualitative secondary structure analysis of a single selected protein with a complex mixture, as e.g., a body fluid, by vibrational spectroscopic methods (see abstract). Gerwert et al. teach the macromolecular substance is a protein that is characteristic for a protein misfolding disease such as Alzheimer’s disease (Aβ peptides and tau protein) (see pg. 13, para. 1). Further, Gerwert et al. teach the methods are particularly suitable for the determination of progression of Alzheimer’s disease with amyloid-beta as candidate biomarker protein (see pg. 15, para. 4). Gerwert et al. teach a direct secondary structure analysis of selective components from a complex body fluid without prior isolation or concentration. It is based on a sensor element having antibodies directly immobilized thereon via short silane or thiol linkers, notably a germanium surface where the antibodies are bound covalently via a peptide bond to immobilized triethoxysilane or thiol linkers (pg. 5, para. 2). The immunological linkage renders the germanium surface highly specific for selective substances, similar to ELISA methods. The captured substances are analyzed by infrared spectroscopy for the particular secondary structure (pg. 5, para. 
Gerwert et al. teach an infrared sensor element comprises a germanium internal reflection element being transparent in the infrared, and at least one receptor for the macromolecular substance being directly grafted to a least one surface of said internal reflection element by silanization with short silane linkers or by thiolation with short thiol linkers and reacting freely accessible amine groups of the receptor with amine-reactive groups on the short silane/thiol linkers (pg. 5, para. 3).  
Figures 3-4 show an infrared sensor that has an internal reflection element comprising a core of an infrared transparent material (i.e., Ge) and at least one antibody capable of specific and conformationally independent binding to the target protein, wherein the antibody is covalently attached to at least one surface of said internal reflection element; wherein said contacting loads said at least one antibody with the target protein. Gerwert et al. teach submitting an IR beam through said IR cell; and obtaining a first infrared spectrum therefrom; contacting the IR cell with a solution; submitting an IR beam through said IR cell; and obtaining a second infrared spectrum therefrom (pg. 13, para. 3 and pg. 15). Gerwert et al. teach the block sensor readout indicated beta-sheet enrichment with the Aβ maximum amid I frequency at 1639 cm-1 and a higher maximum frequency is thus attributable to the unspecific detection of the predominantly helical protein background in CSF (see pg. 25, Example 6). Further, Gerwert et al. teach the amide II band was less intense than the amide I band (see pg. 25, Example 7), which reads and analyzing the obtained first and second infrared spectra to evaluate by determining the secondary structure distribution of 
Gerwert et al. teach the conformational sensitivity of the analyzed amide I band was proven with monomeric, oligomeric and fibrillized Aβ peptide and the fibrillary and oligomer states differ strongly from non-aggregated peptide, which can be seen by the higher amount of β-sheet and this can be revealed by a shift of the amide I maximum towards 1624 cm-1 and 1630 cm-1 and the high-frequency component at 1665 cm-1 (see pg. 22, para. 3). 
Gerwert et al. fail to teach evaluating the effect of a potential drug.
Picotti et al. teach a method for detection of the conformational state of a protein contained in a complex mixture (abstract). Picotti et al. teach treatment (testing new drugs) of diseases caused by protein misfolding and aggregation such as Alzheimer’s or Parkinson’s diseases. Picotti et al. teach an assay in particular in the context of Alzheimer’s disease, its determination, the determination of drugs in this context, the determination of the efficiency of drugs in this context (see para. [0028]). Conformotypic peptides can be used to probe the structure of disease-related proteins in clinical samples and have potential as disease biomarkers (see para. [0038]). Picotti et al. teach since proteins can change conformation upon binding of drugs or other ligands, the method can also be used to identify drug or ligand receptors, based on the detected conformational change (see para. [0040]). Picotti et al. teach conformational change a protein, from predominately disordered, to a β-sheet-rich amyloid state and to assess whether the method is also capable of capturing more subtle conformational changes, affecting only small portions of a protein structure (see para. [0085]). 

Further, the person of ordinary skill in the art would have been motivated to detect the conformational changes of secondary structure of the biomarker protein as taught by Gerwert et al. in the presence of a drug as taught by Picotti et al. because it would be desirable to determine the efficiency of drugs based on the subtle conformational changes of the protein structures, as taught by Picotti et al. The person of ordinary skill in the art would have a reasonable expectation of success in detecting the conformational change of secondary structure of biomarker protein as taught by Gerwert et al. with a drug as taught by Picotti et al. because Gerwert et al. and Picotti et al both recognize detecting conformational changes of a β-sheet amyloid protein. 
	With regard to claim 2, Gerwert et al. teach the infrared sensor element comprise a germanium internal reflection (see pg. 5, para. 3). 
	With regard to claims 3-6, 15, and 17-21, Gerwert et al. Fig. 3 shows  said infrared sensor element comprises a germanium internal reflection element being of trapezoid or parallelogram shape and being transparent in the infrared with sufficient signal to noise ratio to detect the amide I band, and wherein the at least one antibody is and being directly grafted covalently attached to at least one surface of said internal germanium reflection element by a method comprising: silanization with short silane linkers or by thiolation with short thiol linkers, reacting freely accessible amine groups of said at least one antibody with amine- reactive groups on the short 
	With regard to claim 7, Gerwert et al. teach the macromolecular substance is a protein that is characteristic for a protein misfolding disease such as Alzheimer’s disease (Aβ peptides and tau protein) (see pg. 13, para. 1).
	With regard to claims 9-11, 23, Gerwert et al. teach the conformational sensitivity of the analyzed amide I band was proven with monomeric, oligomeric and fibrillized Aβ peptide and the fibrillary and oligomer states differ strongly from non-aggregated peptide, which can be seen by the higher amount of β-sheet and this can be revealed by a shift of the amide I maximum towards 1624 cm-1 and 1630 cm-1 and the high-frequency component at 1665 cm-1 (see pg. 22, para. 3).
	With regard to claim 14, Gerwert et al. teach the macromolecular substance is a protein that is characteristic for a protein misfolding disease such as Alzheimer’s disease (Aβ peptides and tau protein) (see pg. 13, para. 1).
	With regard to claim 16, Gerwert et al. teach the sensor for alpha-Synuclein analysis as present in blood serum with regard to Parkinson’s disease (see pg. 26). 
	With regard to claim 22, Picotti et al. teach antibodies (see para. [0006]).
	With regard to claims 24-28, Gerwert et al. teach in Fig. 11 that amide I maximum between 1636 cm-1 to 1656 cm-1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        


/Tracy Vivlemore/Primary Examiner, Art Unit 1635